          Case 2:21-cv-01030-EEF-KWR Document 12 Filed 07/21/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA



 ELISE LAMARTINA                                                      CIVIL ACTION

  VERSUS                                                              NO. 21-01030

 CITY OF MANDEVILLE, et al.                                           SECTION: "T" (4)


                                             ORDER


          The undersigned United States District Judge recuses himself from further participation in

  this case pursuant to 28 U.S.C. § 455(a). The Clerk of Court is ORDERED to reallot the above-

  captioned case to another section of court. All dates remain in effect unless modified by the judge

  to whom this case is transferred.

          New Orleans, Louisiana, this 21st day of July, 2021.




                                                    GREG GERARD GUIDRY
                                               UNITED STATES DISTRICT JUDGE

 Clerk to mail copy of this order to:
 Elise LaMartina
 4411 Birdsong Blvd
 Lutz, Florida 33559

7/21/21
2/15/05
